 



Exhibit 10.2
FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT (this “Fourth Amendment”)
is made and entered into this 13th day of December, 2001 between HYATT PLAZA
LIMITED PARTNERSHIP, a Virginia limited partnership (“Landlord”), and XYBERNAUT
CORPORATION, a Delaware corporation, formerly known as Computer Products and
Services, Inc. (“Tenant”), with reference to the following:
RECITALS
     A. Pursuant to the terms of that certain Office Lease Agreement dated
November 1, 1994 (the “Original Lease”), as amended by (i) that certain First
Amendment to Office Lease Agreement dated July 1, 1997 (the “First Amendment”);
(ii) that certain Second Amendment to Office Lease Agreement dated April 30,
1998 (the “Second Amendment”); and (iii) that certain Third Amendment to Office
Lease Agreement dated July 28, 1998 (the “Third Amendment”), (the Original
Lease, First Amendment, Second Amendment and Third Amendment are hereinafter
collectively referred to as the “Lease”), by and between Landlord and Tenant,
Landlord has leased to Tenant certain premises, more particularly described
therein. All capitalized terms used in this Fourth Amendment shall, unless
defined herein, have the same meaning and definition as used in the Lease.
     B. Landlord and Tenant have agreed to amend certain terms and provisions of
the Lease.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
     1. Commencing as of October 1, 2001 (the “Fourth Amendment Commencement
Date”), Landlord and Tenant hereby agree to expand the Premises by adding an
additional 3, 350 square feet of Rentable Area located on the first (1st) floor
of the Building, more commonly known as Suite 160 (the “Fourth Amendment
Space”), as the same is more fully described and set forth on Exhibit “A”
attached hereto and made a part hereof and made a part hereof by this reference.
Tenant shall continue to lease the existing Premises comprised of 1,654 square
feet of Rentable Area on the first floor, Suite 155, and 11,305 square feet on
Rentable Area on the fifth floor, Suite 550. The Expiration Date with respect to
the Fourth Amendment Space shall be the Expiration Date as defined in the Lease,
which is acknowledged to be September 30, 2003.
     2. The Base Rent for the Fourth Amendment Space shall be the Adjusted Rent
on a per square foot basis in effect under the Lease as of October 1, 2001, for
Suite 550, subject to adjustment pursuant to Section 3.02 of the Lease as
modified by the Third Amendment, multiplied by the square feet of rentable area
comprising the Fourth

 



--------------------------------------------------------------------------------



 



Amendment Space. The Adjusted Rent as of October 1, 2001 is acknowledged to be
$26.89 per square foot. In addition to the Adjusted Rent as regards the Fourth
Amendment Space, Tenant shall pay as Additional Rent it’s proportionate share of
Operating Expenses and Real Estate Taxes as set forth in the Lease. As of the
Fourth Amendment Commencement Date, Tenant’s proportionate share of Operating
Expenses and Real Estate Taxes are $1.03 and $0.19, respectively, per square
foot of Rentable Area in the Premises, subject to adjustment pursuant to
Sections 4.01 and 4.02 of the Lease.
     3. Tenant agrees to accept the Premises in its “as is” and “where is”
condition, and Landlord shall have no obligation to make any improvements or
modifications to the Premises, including, without limitation, the Fourth
Amendment Space.
     4. From and after the Fourth Amendment Commencement Date, the following
terms shall have the following meanings:
          (a) Rentable Area of the Premises: 16,309 square feet (5,004 square
feet located on the first (1st) floor, and 11,305 square feet located on the
fifth (5th) floor if the Building as the same is more particularly shown on
Exhibit “A” attached hereto and made a part hereof.
          (b) Rentable Area of the Building: 253,392 square feet
          (c) Rentable Area of the Premises: 16,309 square feet
          (d) Tenant’s Proportionate Share: 6.44%
     5. Except as expressly modified by this Fourth Amendment, the Lease remains
unchanged and in full force and effect.
[Signatures continued on next page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment
as of the day and year first above written.

                  LANDLORD:
 
                HYATT PLAZA LIMITED PARTNERSHIP, a Virginia
limited partnership
 
                By:   FAIR LAKES HYATT LIMITED PARTNERSHIP, a
Virginia limited partnership, its general
partner
 
           
 
      By:   Fair Lakes of Virginia, Inc., a Virginia corporation, its general
partner
 
           
 
      By:
Name:
Title:   /s/ James W. Todd
 
James W. Todd
 
Vice President
 
 
                TENANT:
 
                XYBERNAUT CORPORATION, formerly known as Computer Products and
Services, Inc., a Delaware corporation
 
                By:   /s/ Edward G. Newman        
 
    Name:   Edward G. Newman        
 
    Title:   President        
 

3